             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 1 of 17



   MICHAEL FAILLACE & ASSOCIATES, P.C.
   60 East 42nd Street, Suite 4510
   New York, New York 10165
   Telephone: (212) 317-1200
   Facsimile: (212) 317-1620
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------X
   LUIS ANTONIO ORTIZ OCHOA,
   individually and on behalf of others similarly
   situated,
                                                                       COMPLAINT
                                      Plaintiff,

                    -against-                                 COLLECTIVE ACTION UNDER
                                                                   29 U.S.C. § 216(b)
   PRESTIGE CAFE & DELI CORP. (D/B/A
   PRESTIGE CAFE), PRESTIGE CAFE &                                       ECF Case
   DELI II, LTD. (D/B/A PRESTIGE CAFE &
   DELI II), and BEJAD MUSLEH,

                                       Defendants.
   -------------------------------------------------------X

          Plaintiff Luis Antonio Ortiz Ochoa (“Plaintiff Ortiz” or “Mr. Ortiz”), individually and on

 behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Prestige Cafe & Deli Corp. (d/b/a Prestige

 Cafe), Prestige Cafe & Deli II, Ltd. (d/b/a Prestige Cafe & Deli II), (“Defendant Corporations”)

 and Bejad Musleh, (“Individual Defendant”), (collectively, “Defendants”), alleges as follows:

                                            NATURE OF ACTION

        1.       Plaintiff Ortiz is a former employee of Defendants Prestige Cafe & Deli Corp. (d/b/a

Prestige Cafe), Prestige Cafe & Deli II, Ltd. (d/b/a Prestige Cafe & Deli II), and Bejad Musleh.

        2.       Defendant owns, operates, or controls a sandwich shop, located at 228 Ft.

Washington Avenue, New York, NY, 10032 under the name “Prestige Cafe” and owned, operated
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 2 of 17



or controlled another sandwich shop at 837 11th Avenue, New York, NY, 10019 under the name

“Prestige Cafe & Deli II”.

       3.      Upon information and belief, individual Defendant Bejad Musleh, serve or served as

owner, manager, principal, or agent of Defendant Corporations and, through these corporate entities,

operates or operated the delis as a joint or unified enterprise.

       4.      Plaintiff Ortiz was employed as a grill man at the delis located at 228 Ft. Washington

Avenue, New York, NY, 10032 and 837 11th Avenue, New York, NY, 10019.

       5.      At all times relevant to this Complaint, Plaintiff Ortiz worked for Defendants in

excess of 40 hours per week, without appropriate overtime and spread of hours compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Ortiz appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Ortiz the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.Defendants’ conduct extended beyond Plaintiff Ortiz to all other similarly situated

employees.

       9.At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiff Ortiz and other employees to work in excess of forty (40) hours per week without

providing the overtime compensation required by federal and state law and regulations.

       10.     Plaintiff Ortiz now brings this action on behalf of himself, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the



                                                   -2-
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 3 of 17



“NYLL”), and the “spread of hours” and overtime wage orders of the New York Commissioner of

Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours

Wage Order”), including applicable liquidated damages, interest, attorneys’ fees and costs.

       11.     Plaintiff Ortiz seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Ortiz’s state law claims under 28 U.S.C.

§ 1367(a).

       13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate(d) two sandwich shops located in this district. Further, Plaintiff Ortiz was employed by

Defendants in this district.

                                                PARTIES

                                                  Plaintiff

       14.     Plaintiff Luis Antonio Ortiz Ochoa (“Plaintiff Ortiz” or “Mr. Ortiz”) is an adult

individual residing in Queens County, New York.

       15.     Plaintiff Ortiz was employed by Defendants at Prestige Café & Deli II and Prestige

Cafe from approximately October 2018 until on or about March 10, 2020.




                                                 -3-
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 4 of 17



       16.     Plaintiff Ortiz consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a sandwich shop,

located at 228 Ft. Washington Avenue, New York, NY, 10032 under the name “Prestige Cafe” and

owned, operated or controlled another sandwich shop, located at 837 11th Avenue, New York, NY,

10019 under the name “Prestige Cafe & Deli II”.

       18.     Upon information and belief, Prestige Cafe & Deli Corp. (d/b/a Prestige Cafe) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 228 Ft. Washington Avenue,

New York, NY, 10032.

       19.     Upon information and belief, Prestige Cafe & Deli II, Ltd. (d/b/a Prestige Cafe &

Deli II) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintained its principal place of business at 837 11th Avenue, New

York, NY, 10019.

       20.     Defendant Bejad Musleh is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Bejad Musleh is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Bejad Musleh

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Ortiz, establishes the




                                                  -4-
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 5 of 17



schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       21.     Defendant operates two sandwich shops located in multiple neighborhoods in

Manhattan.

       22.     Individual Defendant, Bejad Musleh, possesses operational control over Defendant

Corporations, possesses ownership interests in Defendant Corporations, and controls significant

functions of Defendant Corporations.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Ortiz’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Ortiz, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Ortiz (and all similarly situated employees)

and are Plaintiff Ortiz’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Ortiz and/or

similarly situated individuals.

       27.     Upon information and belief, Individual Defendant Bejad Musleh operates Defendant

Corporations as either alter egos of himself and/or fails to operate Defendant Corporations as entities

legally separate and apart from himself, by among other things:



                                                  -5-
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 6 of 17



              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

              b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporations for his own benefit as the sole or majority

                 shareholder,

              e) operating Defendant Corporations for his own benefit and maintaining control over

                 these corporations as closed Corporations,

              f) intermingling assets and debts of his own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       28.     At all relevant times, Defendants were Plaintiff Ortiz’s employers within the meaning

of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Ortiz,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Ortiz’s services.

       29.     In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -6-
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 7 of 17



       30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the delis

on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       31.     Plaintiff Ortiz is a former employee of Defendants who was employed as a grill man.

Plaintiff Ortiz seeks to represent a class of similarly situated individuals under 29 U.S.C. 216(b).

                                  Plaintiff Luis Antonio Ortiz Ochoa

       32.     Plaintiff Ortiz was employed by Defendants from approximately October 2018 until

on or about March 10, 2020.

       33.     Defendants employed Plaintiff Ortiz as a grill man.

       34.     Plaintiff Ortiz regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

       35.     Plaintiff Ortiz’s work duties required neither discretion nor independent judgment.

       36.     Throughout his employment with Defendants, Plaintiff Ortiz regularly worked in

excess of 40 hours per week.

       37.     From approximately October 2018 until on or about January 2019, Plaintiff Ortiz

worked at the Prestige Cafe & Deli II location from approximately 6:00 a.m. until on or about 6:00

p.m., 7 days a week (typically 84 hours per week).

       38.     From approximately January 2019 until on or about March 2020, Plaintiff Ortiz

worked at the Prestige Cafe location from approximately 6:00 a.m. until on or about 6:00 p.m., 7

days a week (typically 84 hours per week).

       39.     Throughout his employment, Defendants paid Plaintiff Ortiz his wages in cash.




                                                  -7-
             Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 8 of 17



       40.     From approximately October 2018 until on or about March 10,2020, Defendants paid

Plaintiff Ortiz $15.00 per hour.

       41.     Defendants never granted Plaintiff Ortiz any breaks or meal periods of any kind.

       42.     Plaintiff Ortiz was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       43.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ortiz regarding overtime and wages under the FLSA and NYLL.

       44.     Defendants did not provide Plaintiff Ortiz an accurate statement of wages, as required

by NYLL 195(3).

      45.      Defendants did not give any notice to Plaintiff Ortiz of his rate of pay, employer’s

regular pay day, and such other information as required by NYLL §195(1).

                                   Defendants’ General Employment Practices

      46.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Ortiz (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate spread of hours pay and overtime compensation as required

by federal and state laws.

      47.      Plaintiff Ortiz was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      48.      Defendants    willfully   disregarded   and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.



                                                 -8-
            Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 9 of 17



      49.      Defendants paid Plaintiff Ortiz his wages in cash.

      50.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      51.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Ortiz (and similarly situated individuals) worked, and

to avoid paying Plaintiff Ortiz properly for his full hours worked.

      52.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      53.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Ortiz and other similarly situated former workers.

      54.      Defendants failed to provide Plaintiff Ortiz and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      55.      Defendants failed to provide Plaintiff Ortiz and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the



                                                  -9-
                Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 10 of 17



minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                                FLSA COLLECTIVE ACTION CLAIMS

      56.          Plaintiff Ortiz brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      57.          At all relevant times, Plaintiff Ortiz and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      58.          The claims of Plaintiff Ortiz stated herein are similar to those of the other employees.

                                       FIRST CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      59.          Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

          60.      At all times relevant to this action, Defendants were Plaintiff Ortiz’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor



                                                     - 10 -
                Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 11 of 17



Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Ortiz (and

the FLSA Class members), controlled the terms and conditions of employment, and determined the

rate and method of any compensation in exchange for his employment.

          61.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          62.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      63.          Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Ortiz (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      64.          Defendants’ failure to pay Plaintiff Ortiz (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      65.          Plaintiff Ortiz (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                     SECOND CAUSE OF ACTION

                           VIOLATION OF THE OVERTIME PROVISIONS

                              OF THE NEW YORK STATE LABOR LAW

      66.          Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      67.          Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Ortiz overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.



                                                    - 11 -
            Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 12 of 17



      68.      Defendants’ failure to pay Plaintiff Ortiz overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      69.      Plaintiff Ortiz was damaged in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      70.      Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      71.      Defendants failed to pay Plaintiff Ortiz one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Ortiz’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      72.      Defendants’ failure to pay Plaintiff Ortiz an additional hour’s pay for each day

Plaintiff Ortiz’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      73.      Plaintiff Ortiz was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      74.      Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      75.      Defendants failed to provide Plaintiff Ortiz with a written notice, in English ,

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name



                                                - 12 -
            Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 13 of 17



of the employer; any “doing business as" names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by NYLL §195(1).

      76.      Defendants are liable to Plaintiff Ortiz in the amount of $5,000, together with costs

and attorneys’ fees.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW

      77.       Plaintiff Ortiz repeats and realleges all paragraphs above as though fully set forth

herein.

      78.      With each payment of wages, Defendants failed to provide Plaintiff Ortiz with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      79.      Defendants are liable to Plaintiff Ortiz in the amount of $5,000, together with costs

and attorneys’ fees.




                                                 - 13 -
         Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 14 of 17



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Ortiz respectfully requests that this Court enter judgment against

Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Ortiz and the FLSA Class members;

        (c)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Ortiz’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (d)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Ortiz and the FLSA Class members;

        (e)    Awarding Plaintiff Ortiz and the FLSA Class members damages for the amount of

unpaid overtime compensation and damages for any improper deductions or credits taken against

wages under the FLSA as applicable;

        (f)    Awarding Plaintiff Ortiz and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

        (g)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Ortiz;



                                               - 14 -
           Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 15 of 17



          (h)   Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Ortiz;

          (i)   Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Ortiz’s compensation, hours, wages and any deductions or

credits taken against wages;

          (j)   Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Ortiz;

          (k)   Awarding Plaintiff Ortiz damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages, as well as awarding

spread of hours pay under the NYLL as applicable

          (l)   Awarding Plaintiff Ortiz damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (m)   Awarding Plaintiff Ortiz liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of overtime compensation and spread of hours pay shown to

be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (n)   Awarding Plaintiff Ortiz and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

          (o)   Awarding Plaintiff Ortiz and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

          (p)   Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal




                                                - 15 -
        Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 16 of 17



is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (q)    All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Ortiz demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       May 13, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:               /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 16 -
Case 1:20-cv-04462-GBD Document 1 Filed 06/11/20 Page 17 of 17




                         Luis Antonio Ortiz Ochoa
